                                          Case 4:19-cv-04060-JST Document 66 Filed 06/01/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    LAMBDA LABS, INC.,                                Case No.19-cv-04060-JST
                                                      Plaintiff,                          ORDER OF REFERENCE
                                   8
                                                v.
                                   9

                                  10    LAMBDA, INC.,
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Local Rule 72-1, it is HEREBY ORDERED that this case is referred FOR

                                  14   ALL DISCOVERY PURPOSES to Magistrate Judge Thomas S. Hixson, with any motions to be

                                  15   heard and considered at the convenience of his calendar.

                                  16          IT IS SO ORDERED.

                                  17   Dated: June 1, 2020

                                  18                                                  ______________________________________
                                                                                      JON S. TIGAR
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
